DETAILED ACTION
This action is response to communication:  response to election filed on 09/06/2022..
Claims 1-19 and 21 are currently pending in this application.  Applicants have elected Group I (claims 1-19) without traverse.  Applicants have cancelled claim 20 and added new claim 21.
No IDS was received for this application.  

	Election/Restrictions
Applicant’s election of Group I (claims 1-19) without traverse of the restriction requirement in the reply filed on 09/06/2022 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


As per claim 10, the claim recites “transfer the new user data from the trusted bus to the agent bus.”  However, the claim seems to be directed toward transferring new data from an agent to the user via the agent bus and the trusted bus as the new data is being stored I the local trusted data storage. For purposes of examination, the claim will be read as “transfer the new user data from the agent bus to the trusted bus.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-13, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. US Patent Application Publication 2005/0197859 (Wilson), in view of Cumberbatch et al. US Patent No. 7,801,956 (Cumberbatch)

	As per claim 1, Wilson teaches a secure data processing apparatus configured to securely process user data owned by a user, said secure data processing apparatus comprsigin: a self-sovereign domain comprising (abstract, paragarph 36 and throughout with portable storage device): a trusted bus coupled with a local trusted data storage configured to store the user data owned by the user at the secure data processing apparatus and local trusted data processing apparatus configured to process user data in the local trusted data storage at the secure data processing apparatus, to process incoming user-related information received over said trusted bus and to generate outgoing user related information (abstract, paragraph 36 with portable storage device, which includes storage with a connector and port to couple to a local reader/writer device; also see paragraph 41; see also Figure 2); a self-sovereign domain controller comprising: transaction logic coupling said trusted bus of the self-sovereign domain with an agent bus of an agent domain, said transaction logic being configured to (Figure 1 with portable storage device and reader/writer device; see paragraph 45 and 46 with different integrations; portable storage device is thus connected by buses to the agent domain computer system 106; also see Figure 2 and paragraph 56):  (ii): allow the agent domain to request information such that the local trusted data processing apparatus generates outgoing user-related information in response to the query elements in which includsion of the user data is prevented (Figures 5A and 5B with providing requested information to authorized users; see paragraphs 76-77 and throughout; access is granted to extent wherein information is to be permitted while denying access to portions of information which are not releveant or necessary; see paragarph 38 wherein request may be input).
	Although Wilson teaches allowing an agent domain to access the information, Wilson does not explicitly teach (i) seek permission from the user in relation to any interaction between the agent domain and the self-sovereign domain, and subject to permission to an interaction being granted by the user.  However, seeking permission from the user and granting access to that permission for that interaction would have been obvious.  FOr example, see Cumberbatch (see Fig. 28 and col. 12 lines 30-60 wherein user controls access to input and output feeds of personal information aggregator; specific authorization must be granted by user to allow access to an output data feed).  Further, Cumberbatch teaches allowing the agent domain to query the user data using one or more predetermined query elements (see Fig. 28 with specific information being requested; also see col. 13 20-35).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wilson with Cumberbatch.  One of ordinary skill in the art would have been motivated to perform such an addition to create security and ease of access by allowing users to control access to their own information (col. 6 lines 15-30). 
	As per claim 2, the Wilson combination teaches wherein the user and an entity using the agent domain comprise verified entities within a secure self-sovereign information management system (Wilson paragraph 17 with authorized entities to access information such as service providers or group members).
	As per claim 7, it would have been obvious over the Wilson combination wherein the local trusted data processing apparatus is configured, in respone to the user permission request being granted by a user, to generate an indication of consent and the transaction logic is further configured to transfer the indication of consent from the trusted bus to the agent bus and allow an agent read only access within the self-sovereign domain to a form of identity stored as user data in the local trusted data storage (Wilson paragraph 77 where if permission granted, applicable data may be accessed to particular information; see claim 11 wherein limited access is read-only).
	As per claim 8, it would have been obvious over the Wilson combination wherein the query formed from one or more predetermined query elements is such that when user data in the local trusted data storage is queried, only an answer to the query is returned to the agent bus of the agent domain, not any element of the user data itself (Cumberbatch Fig. 28 with option of either allow or deny).
	As per claim 9, it would have been obvious over the Wilson combination wherein the query formed from one or more predetermined query elements comprises a binary query having a yes or no response, based upon an interrogation of whether the user data meets one or more criteria set by the query elements, and the only thing returned to the agent bus of the agent domain is a yes or no to indicate whether the user data meets the one or more criteria set by the query elements (obvious to one of ordinary skill to include binary query elements; utilizing binary choices or a plurality of other predetermined queries is merely a design choice and would have been obvious to one of ordinary skill in the art; as seen in Cumberbatch, such as in Figure 28, binary responses can be prepared, such as a yes/allow or no/deny; further, see Cumberbatch Fig 23 with another embodiment with multiple non-binary responses, thus showing the obviousness to utilize binary or non-binary options in queries/responses depending on user choice or need).
	As per claim 10, it would have been obvious over the Wilson combination wherein the transaction logic is further configured to: receive new user data from an agent at the agent bus, the new user data including a request to include that new user data int eh local trusted data storage; transfer that request to include new user data in the local trusted data storage to a user via the trusted bus; and, subject to receiving a positive response from a user; allow interaction between the agent domain and the self-sovereign domain and transfer the new user data from the trusted bus to the agent bus; and store, using the local trusted data processing apparatus, the new user data in the local trusted data storage (Cumberbatch col. 12 lines 33-45 wherein user controls access to both input and output data feed of the PIA and user may grant or deny the authorization; see col. 12 lines 13-32 wherein the uploaded data is stored in the user’s personal information aggregator; see throughout Wilson with the use of contact/buses to communicate data).
	As per claim 11, it would have been obvious over the Wilson combination wherein the self-sovereign domain controller further comprises: cryptographic logic coupling the trsuted bus of the self-sovereign domain with an agent bus of an agent domain, said coupling logic being configured to ensure that incoming encrypted user-related information received over said agent bus is decrypted and provided over said trusted bus as said incoming user-related information and to ensure that outgoing user-related information is encrypted and provided over said agent bus as encrypted outgoing user-related information (obvious over the Wilson combination; see paragraph 17, 31, 55, 58, 82 and throughout with encrypted stored information and transmission of encrypted information; also see throughout Cumberbatch with encrypted transmissions).
	Claim 12 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 8 above. 
Claim 21 is rejected using the same basis of arguments used to reject claim 10 above.  See further Cumberbatch col. 12 line 20-50 with the upload of multiple information into the user’s personal information aggregator). 

Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over the Wilson combination as applied above, and further in view of Kragh US Patent No. 9,805,213 (Kragh)
 
	As per claim 3, the Wilson combination teaches wherein the self-sovereign domain controller comprises identity logic configured to: collect at least two forms of identity and store those forms of identity as user data in the local trusted data storage (paragarph 38, wherein individual identity information is stored on portable storage device; see also paragraph 37).  Wilson as modified does not explicitly teach display the two forms of identity on request of the user; receive an indication via the agent bus from a verified agent that the two forms of identity are attested to match the user; and store that the user is verified entity as new data in the local trusted data storage.  However, displaying forms of identity on the request of the user, receiving an indication that the forms of identity are attested to match the user, and storing that the user is verified would have been obvious.  For example, see Kragh (col. 28 line 29 to col. 29 line 41, with eIDs; users may bring up forms of identity via device such as smartphone; the relying party may verify the user’s documents; after verification, user may receive a credential that can be trusted and resused until credential expires; further see col. 16 lines 19-45 wherein once a user’s identity has been validated, a certificate can be issued and stored on user’s device such as a smart card or phone; further see Figure 11 with after verification of attributes, such as with different identifications, a particular digital id is created and stored by a user; see col. 26 line 40 to col. 27 line 22).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wilson combination with Kragh.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a secure way of providing authenticated information to relying parties (col. 3 lines 39-45).
  
	As per claim 4, although the Wilson combination teaches the communication of information with trusted bus and agent bus, Wilson does not explicitly teach generating, using the local trusted data processing apparatus, an indication that he user wishes to initiate an interaction with an agent; receive that generated indication at the trusted bus and transfer that indication to an agent via the agent bus; receive an agent response at the agent bus, the agent response including one or more indication of a parameter associated with an interaction between the agent domain and the self-sovereign domain; transfer the agent response from the agent bus to the trusted bus, and generate, using the lcaol trusted data apparatus a user permission request based upon the agent response.  However, this would have been obvious.  Wilson, throughout the reference, teaches the communication between a trusted bus and an agent bus.  This would require the generation, receiving, transferring, and sending of messages/responses, based on the communication type.  It would have been obvious to one of ordinary skill in the art to utilize such messaging to generate an indication/request, the receiving of a parameter, and generating a user permission request.  For example, see Kragh (col. 29 line 20-41 with user seeking permission by presenting smart phone with id; smart phone and relying party device communicate and user requests permission).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wilson combination with Kragh.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a secure way of providing authenticated information to relying parties (col. 3 lines 39-45).
	As per claim 5, it would have been obvious over the Wilson combination wherein the indication that the user wishes to initiate an interaction includes a single use contact identifier via which a communication network can contact the self-sovereign domain controller (obvious over Kragh to utilize single-use contact identifers; for example, see col.. 12 lines 60-68 to utilize one time codes and responses; obvious to one of ordinary skill in the art utilize single use identifiers as it achieves a higher trust level, as seen in col. 12 line 48-55).
	As per claim 6, it would have been obvious over the Wilson combination wherein the generated indication comprises a visual indication to be shown to an agent (Kragh col. 4 lines 55 to col. 5 line 20 with multi-factor authentication which may first begin with presenting agent with a bar/qr code, smartcard, or emv card; obvious to utilize such factors as it enhances security with multi-factor communication, as seen in Kragh col. 4 lines 55-58).
 	Claim 14 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 15 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 17 is rejected using the same basis of arguments used to reject claim 6 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495